Citation Nr: 0932488	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In March 2009, the Veteran testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record includes November 2007 and July 2008 
VA examination reports which reflect that the Veteran has 
been on Social Security since 2004 due to bilateral knee and 
left shoulder injuries.  The claims file does not contain any 
documents regarding the granting of Social Security 
Administration benefits to the Veteran.  The Board finds that 
such records may be useful.  It is the responsibility of the 
VA to obtain any relevant records from the Social Security 
Administration.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187-8 (2002) (Social Security Administration records cannot 
be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which granted the 
Veteran disability benefits, including all 
medical records used to make the decision.  

2.  Thereafter, readjudicate the issue on 
appeal, considering all evidence received 
since issuance of the most recent 
supplemental statement of the case in 
December 2008.  If the benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




